 AMERICAN LASER CORP.AmericanLaserCorporationandAmalgamatedClothing and Textile Workers Union,Petition-er. Case27-RC-640520 June 1986DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONThe National LaborRelations Board,by a three-member panel, has considered objections to, anddeterminative challenges in, an election held 1 Sep-tember 1983' and the hearing officer's report rec-ommending dispositionof them. The election wasconducted pursuant to a Stipulated ElectionAgree-ment.The tally of ballots shows 29 for and 37against thePetitioner,with 17 challenged ballots.2The Board has reviewed the record in light ofthe exceptions and brief and has adopted the hear-ing officer's findings3 and recommendations asmodified herein.The Petitioner's Objection 34 involves individualemployee interviews conducted by the Employer'spersonnel manager,Joyce Wickham, after the criti-cal period had begun.5 The hearing officer foundthat these interviews constituted solicitations ofemployee grievances. Although the hearing officerfound thatWickham did not make any expresspromises of corrective action, she also found thatWickham had impliedly promised that the employ-ee grievances raised in these interviews would becorrected. In its exceptions, the Employer contendsthat any inference in these meetings of any impliedpromise of corrective action was rebutted (1) byAll dates are in 1983 unless otherwise indicatedsAt the heanng the parties agreed that 16 challenges should be sus-tained and that the challenge to the one remaining ballot was no longerdeterminative.The hearingofficeraccepted the parties'hearing stipula-tion and recommended sustaining these challenges In the absence of ex-ceptions,we adopt pro forma the hearing officer's disposition of thesechallengedballots8The Employer has excepted to some of the hearing officer's credibil-ity findingsThe Board's established policy is not to overrule a hearingofficer's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrectStretch-Tex Co,118 NLRB 1359, 1361 (1957) We find no basis for reversing the findings4The hearing officer recommended overruling the Petitioner'sObjec-tion 9 and sustainingitsObjections1-8 and 117-12 In the asbence of ex-ceptions,we adopt the hearing officer's recommendation to overrule Ob-jection 9 In view of our decision to set aside the election solely on thebasis of Objection 3, we find it unnecessary to pass on the Petitioner'sother objectionsOn 28 October 1985 the General Counselfiled a"Motion to Hold inAbeyance Board Review of the Hearing Officer's Report on Objectionsand Challenged Ballots Findings and Recommendations to the Board "The General Counsel requests that the Board delay consideration of thiscase pending the decision of the administrative law judge inCase 27-CA-8542-2, et al , becausethe Petitioner'sObjections 1, 2, and 5 areamong the unfair labor practices alleged there No response was filed totheGeneral Counsel's motionWe deny the motion as lacking in merit5On 25 July the Union filed its representation petition with the Board483Wickham's expressdisavowal that the complaintswould be remedied, and (2) when thesolicitationby Wickham is viewed in the context of her alsoupdatingin thesemeetingsemployee performanceappraisals after having been away from the plantfor 6 months. The Employer's exceptionsrelatingtoObjection 3 are without merit and, for the rea-sons set forth below, we adoptthe hearingofficer'srecommendation that Objection3 be sustained.The employee interviews conducted by Wick-ham varied between 5 and 15 minutes in length andoccurred over a 2-day period in early August. Theinterviews were on an individualbasis encompass-ing approximately 70 employees, which is about 95percentof the unit. For these interviews, Wickhambasicallyused the same agenda, discussing wages,complaints,and suggestions.6 In this regard, Wick-ham testified that after she asked the employeewhat his or her salary was, she then asked if theemployees had any complaintsor suggestions.Wickham further testified that 95 percent of theemployees interviewed voicedsome complaints orsuggestion.'According toWickham, after thecomplaints were solicited, she told the employeesthat she would not record what they told her, but"was justmaking anoverall note of any sugges-tions or complaints they had, and it would bepassed on tomanagement."Wickham admitted thaton the day following the interviews, she gave theemployees' complaints to the Employer's president,Jack Savage.'There is no evidence that the Employer had anestablished past practice of conducting this sort ofemployee interview.9 In fact, in the 2 years ofWickham's service with the Employeras personnelmanager, she had never held such interviews withemployees on this large a scale or for her statedpurpose for the August interviews, which was toupdate employee performance appraisals.Applying the Board's decisions inReliance Elec-tricCo. I ° andRaley's, Inc.,"the hearing officerconcluded thatWickham's interviews constitutedobjectionable conduct. In both the citedcases, likethe situation here, the employer held employeemeetings during a union organizational campaign; itinvited the airing of employee complaints; it indi-8The record reveals thatin some of the interviews Wickham also dis-cussed theongoingunion organizingwhen the subjectwasmentionedbythe employee°For example, according to creditedtestimonyof employee Lewis, hetoldWickham that there were toomany management personnel and theneed for aretirementprogram,better insurance,dental coverage, andsick pay8 There is no evidence that any further actionconcerning these griev-ances was taken9Cf.Carbonneau Industries,228 NLRB 597 (1977)10 191 NLRB 44 (1971)" 236 NLRB 971 (1978)280 NLRB No. 67 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDcated in some fashion that management would lookinto those complaints,implying some action wouldbe forthcoming from the employer although no ex-press promises were made;and it had not previous-lysolicitedemployee grievancesinthe samemanner.In this regard,the Board,inReliance Elec-tric,12 stated:Where, as here, an employer, who has notpreviously had a practice of soliciting employ-ee grievances or complaints,adopts such acourse when unions engage in organizationalcampaigns seeking to represent employees, wethink there is a compelling inference that he isimplicitly promising to correct those inequitieshe discovers as a result of his inquiries andlikewise urging on his employees that the com-bined program of inquiry and correction willmake union representation unnecessary. Inbothcases,the Board found that the employ-er'sconduct did not dispel the employee'sbelief that "the reason for their voicing suchcomplaintswas the hope that they might beremedied." 13We agree with the hearing officer that the Em-ployer impliedly promised to correct employeecomplaints.Contrary to the Employer, we findthatWickham's conduct did not dispel the employ-ees' belief that corrective action on their grievanceswould be forthcoming. As indicated by the record,at no time did Wickham announce that she couldnot make any promises or commitments concerningthe employee grievances.14 Moreover, Wickham'sexplanation for the timing of these interviews is in-sufficient to counter the reasonable inference thatthese interviews were scheduled because of theunion campaign.Wickham claimed that her workschedule away from the plant, rather than theunion campaign,had required that the interviewsbe held in August.1 s However, Wickham's cross-examination indicates that earlier in the year therewere several occasions when she was working atthe plant and could have conducted such inter-viewsthen insteadof in August. Wickham did notsatisfactorily explain why those earlier dates werenot chosen.12 191 NLRB at 4613 Raley's, Inc,above at 972.14 Cf.Uarco. Inc.,216 NLRB 1, 2 (1974)Our dissenting colleague failsto point out that in Uarco the company repeatedly told employees that itcouldmake no promises regarding the grievances made The Boardfound that this specifically negated any possible inference of a promise ofbenefitsHere,contrary to the Employer's claim,Wickham at no time ex-pressly disavowed the inference that complaints would be remedied'sDuring the 6 months preceding the interviews, she frequently hadbeen away from the Employer's facility on business for intermittent pen-ods of varying lengths.We further reject the Employer's contention thatthese interviews were for the purpose of updatingemployee performance appraisals. Thus, as far asthe record shows, except for the solicitation of thecomplaints,the only other topic brought up byWickham was employee wages. Employee "per-formance" was not discussed.Wickham testifiedthat she asked each employee what his or hersalarywas. It is reasonable,however,to assumethat such information normally is readily availableto an employer and its personnel manager and therecord does not show that Wickham, as the Em-ployer's personnel manager, had any apparent needto go directly to the employees for such informa-tion.This more than suggests that the conductingof these interviews during the preelection periodwas not simply coincidental to the election as theEmployer claims.Accordingly, in all the circumstances here, wefind that the Employer, through Wickham's inter-views of employees, engaged in objectionable con-duct.We therefore sustain the Petitioner's Objec-tion 3, set aside the election, and shall direct a newelection.[Direction of Second Election omitted from pub-lication.]CHAIRMAN DOTSON,dissenting.Contrary to my colleagues, I cannot find that theEmployer improperly solicited grievances prior tothe election.The majority opinion, in essence,transforms an innocent inquiry by a supervisorduring employee evaluations concerning what com-plaints or suggestions employees might have forthe company into a promise of benefit which con-stitutes grounds for overturning the election. Suchan interpretation unduly restricts an employer'sability to gather employee input. I would, there-fore,overrule the Petitioner'sObjection 3 andreach the merits of the Petitioner's Objections 1, 2,4-8, and 10-12.Approximately 1 month prior to the electionheld 1 September 1983, the Employer'spersonneldirector, Joyce Wickham, conducted a series of in-dividual employee interviews. The purpose of theseinterviewswas to update employee evaluations.Wickham had fallen behind in the evaluations be-cause she had been out of the country for much ofthe 6 months preceding the interviews. The meet-ings with employees varied from between 5 and 15minutes in length. During the interviews, Wickhamreviewed employee wages and inquired whetheremployees had any suggestions for or complaintsagainst the Employer. Employees were told thattheir comments "would be passed onto manage-ment," but no promises were made with respect to AMERICAN LASER CORP.any action being taken on the complaints. There isno evidence that any action was, in fact, taken onany of the matters raised in the interviews.The hearing officer found, and the majorityagreed, that these interviews constituted objection-able solicitation of employee grievances. I disagree.Wickham's comment that she would pass the em-ployees' suggestions and complaints on to manage-ment istoo generalized to imply that any specificaction would be forthcoming from the Employer.'Nor does the fact that the information was actuallytransmitted to management create such an implica-tion.The Board has found that it is not the solicita-tion of grievances itself that is coercive, but ratherthe promise to correct the grievances that is unlaw-ful.Uarco,Inc.,216NLRB 1, 2 (1974). Here,Wickham made no promise of corrective action,and none was taken. Each of the cases cited by themajority can be distinguished from the present caseiOnly 3 of the approximately 70 employees interviewed testified at thehearingTheir testimony whether the personnel director made any prom-ises is not entirely consistent on this point Employee Beachler testifiedthat the personnel director did not indicate any action would be takenconcerning employee complaintsEmployee Archuleta testified that thepersonnel director said she was going to put the complaints together andtalk to management about them.Employee Lewis testified that in hisinterview,he was told that the complaints would be presented to Presi-dent Savage to see what could be feasibly implemented at a later dateBecause the testimony of Beachler and Archuleta is largely corroborativeof the version given by the personnel director herself,I am satisfied thatthe personnel director did not make any promises and that Lewis'testi-mony reflects his interpretation of what the personnel director said andnot what she actually told him485either on the basis of a promise by the employer to"look into" the matter,2 or on the basis of correc-tive action actually being taken. 3In addition, I do not find it determinative thatthiswas the first time such employee interviewswere held. InUarco,supra, no objectionable con-duct was found even though the employer had noprior history of similarmeetingsinwhich it invitedemployee complaints. Further, it is significant thatthe interviews were held for the purpose of em-ployee evaluation, and not for the purpose of dis-cussingthe union. Receiving input from employeesabout the company during an evaluation is acommon practice and should not, in and of itself,raisethe inference of objectionable conduct. As themajority notes,Wickham did not even mention theUnion during the interviews unless the subject wasraised by the Employees. Thus, here, the Employ-er's request for input would not intimate to em-ployees that a benefit would be forthcoming if theyvoted against the Union. Without more, I cannotagreethat an inquiry to employees during an eval-uation about complaints or suggestions for theCompany represents objectionable conduct evenwhen the Unionis engagedin an activeorganizingcampaign. Accordingly, I would overrule the Peti-tioner'sObjection 3 and reach the merits of theother objections.2 SeeReliance ElectricCo.,191 NLRB 44, 46 (1971)3 See Raley's,Inc,236 NLRB 971, 972 (1978)